UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6468



RALPH EDWARD MCFALLS,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-97-1028-2)


Submitted:   July 2, 1998                  Decided:   July 29, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ralph Edward McFalls, Appellant Pro Se.      Michael Thomas Judge,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order dismiss-

ing his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998). Appellant’s case was referred to a magistrate judge pursuant

to 28 U.S.C. § 636(b)(1)(B) (1994). The magistrate judge recom-

mended that relief be denied and advised Appellant that failure to

file timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Appellant failed to object to the magistrate

judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice. We

accordingly deny a certificate of appealability and dismiss the

appeal. We deny Appellant’s motion to appoint counsel and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED


                                2